

116 HRES 782 IH: Encouraging public schools to design and teach a curriculum about the history of anti-Semitism and the Holocaust, and the vital and historic importance of the Jewish State of Israel.
U.S. House of Representatives
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 782IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2020Mr. Budd (for himself, Mr. Zeldin, and Mr. Kustoff of Tennessee) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONEncouraging public schools to design and teach a curriculum about the history of anti-Semitism and
			 the Holocaust, and the vital and historic importance of the Jewish State
			 of Israel.
	
 Whereas, on January 1, 2020, in the Williamsburg neighborhood of Brooklyn, New York, two women punched a Jewish man in the throat and taunted him with anti-Semitic threats;
 Whereas, on December 28, 2019, in Monsey, New York, a man wielding a large knife entered a Rabbi’s home and stabbed five people during a Hanukkah celebration;
 Whereas, on December 26, 2019, in Brooklyn, New York, a woman yelled anti-Semitic slurs at a Jewish woman and her son and physically assaulted the mother;
 Whereas, on December 24, 2019, in Asheville, North Carolina, vandals painted an 8 foot swastika onto a mural on the building of Static Age Records;
 Whereas, on December 24, 2019, in the Crown Heights neighborhood of Brooklyn, New York, an Orthodox man was approached by a group of individuals who punched him in the back of the head and fled;
 Whereas, on December 10, 2019, in Jersey City, New Jersey, two attackers targeted a Kosher supermarket and killed three civilians and one police officer;
 Whereas, on November 19, 2019, a Syracuse University professor received an anti-Semitic email with the subject line JEW in which she was told to get in the oven where you belong;
 Whereas, on Saturday, April 27, 2019, a gunman named John Earnest opened fire inside the Chabad Congregation in Poway, California on the last day of Passover leaving one dead and three injured;
 Whereas, on October 27, 2018, White supremacist Robert Gregory Bowers, 46, conducted a deadly shooting spree at the Tree of Life synagogue in Pittsburgh, Pennsylvania, killing 11 and wounding seven more, Bowers appears to have been motivated by anti-Semitic convictions and while in custody and receiving medical treatment, Bowers told a SWAT officer he wanted all Jews to die;
 Whereas, on August 12, 2017, White supremacist Richard Spencer led a rally in Charlottesville, Virginia, where hundreds of his followers chanted, Jews will not replace us, and this extremist demonstration turned violent when a neo-Nazi sympathizer drove a vehicle into a crowd, which resulted in the death of one peaceful demonstrator, and two Virginia State police officers died in the line of duty that day as well;
 Whereas, as a result of the Boycott, Divestment and Sanctions Movement, Jewish students on college campuses across America have been exposed to rampant anti-Semitism;
 Whereas learning how and why the Holocaust happened in schools would provide context for students to learn about the history of anti-Semitism;
 Whereas since its creation in 1948, Israel has served as a refuge for Jews around the world to escape persecution; and
 Whereas there has also been a significant amount of other anti-Israel and anti-Semitic hatred in the United States and around the world that must be strongly condemned: Now, therefore, be it
	
 That it is the sense that the House of Representatives— (1)condemns the rise of anti-Semitic attacks against Jews in the United States;
 (2)calls on Federal law enforcement officials, working with State and local officials, to hold the perpetrators of anti-Semitic attacks accountable and bring such perpetrators to justice; and
 (3)encourages public schools throughout the country to design and teach a curriculum about the history of anti-Semitism and the Holocaust, and the historic importance of the creation of the Jewish State of Israel in 1948 that served as a refuge for Jews all over the world to escape persecution following the Holocaust.
			